      Case 1:18-cv-03698-LGS-GWG Document 474 Filed 01/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
TOWAKI KOMATSU,
                                                               :
                                                                   CONFIDENTIALITY ORDER
                          Plaintiff,                          :
                                                                   18 Civ. 3698 (LGS) (GWG)
        -v.-                                                  :

THE CITY OF NEW YORK, et al.,                                 :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       The Court having found that good cause exists for the issuance of a Confidentiality Order
to govern information protectible by Rule 26(c) of the Federal Rules of Civil Procedure, it is
hereby ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with discovery in this action:

        1. Any party may designate any document or information, in whole or in part, as
confidential if such designation is necessary to protect information that is proprietary, a trade
secret, or other non-public information that the party believes in good faith is appropriately
subject to a protective order pursuant to the law governing protective orders under Fed. R. Civ.
P. 26(c). Information and documents designated by a party as confidential shall be stamped
“CONFIDENTIAL” or otherwise clearly indicated to be “CONFIDENTIAL.” Deposition
testimony may be designated by orally stating at a deposition that material is confidential and
marking pages of any transcript of a deposition as “CONFIDENTIAL” Or a such material may
be designated by marking pages “CONFIDENTIAL” after the deposition is transcribed.

        2. The Confidential Information identified pursuant to paragraph 1 may be used by the
person receiving such information only in connection with the litigation of this action.
Confidential Information shall not be publicly disclosed to any person or in any Court filing
unless an Order of the Court has been obtained permitting such disclosure. This provision does
not prevent disclosure of the information to the Court in a sealed filing or other non-public
submission. Also, this provision does not prevent disclosure to the employees, attorneys, and
attorney staff of a party. Finally, this Order does not apply to information obtained by a party
other than through production of discovery in this matter.

        3. In the event a party seeks to challenge another party’s designation of Confidential
Information, the parties shall confer in a good faith effort to resolve the dispute within 14 days of
the production, unless this deadline is extended by written agreement of the parties. If no
resolution is reached through the conference process, an application may be made to the Court to
     Case 1:18-cv-03698-LGS-GWG Document 474 Filed 01/15/21 Page 2 of 3




alter the designation in accordance with the Court’s Individual Practices. Any such application
shall be made within 7 days of the first conference between the parties, unless this deadline is
extended by written agreement of the parties.

       4. No act required by this Confidentiality Order shall be deemed to constitute an
admission by any party that Confidential Information disclosed in this case is relevant or
admissible. Each party reserves the right to object to the relevance or admissibility of the
Confidential Information.

       5. If a party receiving Confidential Information seeks to disclose it to a potential expert
witness, the parties shall attempt to agree on a supplemental Order permitting such disclosure. If
no resolution is reached, an application may be made to the Court.

        6. The disclosure by a producing party of a document or information without designating
it as “Confidential” shall not constitute a waiver of the right to designate such document or
information as Confidential Information at a later time. If so designated, the document or
information shall thenceforth be treated as Confidential Information subject to all the terms of
this Order.

        7. Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, whether inadvertent or otherwise, shall not
constitute a waiver of the privilege or protection from discovery in this case or in any other
federal or state proceeding.

        8. Notwithstanding the designation of information as “Confidential” in discovery, there
is no presumption that such information shall be filed with the Court under seal if the
Confidential information is necessary to an application seeking relief from the Court. If a party
seeks to include Confidential Information in a court filing, the party shall first confer with the
opposing party to see if agreement can be reached to allow the filing. If no agreement is reached,
the parties shall comply with paragraph 2.F of Judge Gorenstein’s Individual Practices with
respect to the filing and any request for filing under seal.

       9. At the time a pretrial order is filed, the parties shall present to the Court any
disagreements about the treatment of Confidential Information that may be offered at trial.

        10. This Order remains in effect notwithstanding the termination of the litigation. At the
conclusion of litigation, Confidential Information and any copies thereof shall be returned to the
producing party (or destroyed with proof provided to the producing party) no later than 30 days
after entry of a final judgment no longer subject to further appeal, except that a party’s attorneys
shall be permitted to retain the information in their files on the condition that those files are not
made public.

       11. Nothing herein shall preclude the parties from disclosing material designated as
Confidential Information if otherwise required by law or pursuant to a valid subpoena. Notice of
any subpoena or legal requirement to produce shall be given to the producing party 7 days before
any disclosure is due.

                                                  2
     Case 1:18-cv-03698-LGS-GWG Document 474 Filed 01/15/21 Page 3 of 3




       12. Nothing in this Order limits the producing party’s own use of Confidential
Information.

       13. Nonparties producing information pursuant to subpoena may make designations
pursuant to this Order.

Dated: New York, New York
       January 15, 2021

                                                          SO ORDERED.




                                               3
